Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
This application contains claims/disclosure directed to the following patentably distinct species:

AIRCRAFT INERTING AND VENTING SYSTEM SPECIES:
1)	The claims/disclosure corresponding to Figure 1,
2)	The claims/disclosure corresponding to Figure 15, and
3) 	The claims/disclosure corresponding to Figure 16.

INERT GAS AND VENT AIR CONTROL ASSEMBLY SPECIES:
A)	The claims/disclosure corresponding to Figure 3,
B)	The claims/disclosure corresponding to Figure 14,
C)	The claims/disclosure corresponding to Figure 17,
D)	The claims/disclosure corresponding to Figure 19,
E)	The claims/disclosure corresponding to Figure 21,
F) 	The claims/disclosure corresponding to Figure 22,

H) 	The claims/disclosure corresponding to Figure 24.

MIXER SPECIES:
I)	The claims/disclosure corresponding to Figure 2,
II)	The claims/disclosure corresponding to Figure 5,
III)	The claims/disclosure corresponding to Figure 6,
IV) 	The claims/disclosure corresponding to Figure 10, and
V)	The claims/disclosure corresponding to Figure 11.
	
	ACTUATOR SPECIES:
	i)	The claims/disclosure corresponding to Figure 12, and
	ii) 	The claims/disclosure corresponding to Figure 13.

	Applicant should elect a single Aircraft Inerting and Venting System species (1 or 2 or 3).  If the elected Aircraft Inerting and Venting System species includes more than one Inert Gas and Vent Air Control System species, then Applicant should further elect a single Inert Gas and Vent Air Control System species (A or B or C or D or E or F or G or H).  If the elected Inert Gas and Vent Air Control System species includes more than one Mixer species, then Applicant should further elect a single Mixer species (I or II or III or IV or V).  If the elected Inert Gas and Vent Air Control System species includes more than one Actuator species, then Applicant should further elect a single Actuator 

The species are independent or distinct because the features of the several species are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: distinct searches (subgroups, subclasses, key words, f/b citations), different status in the art, and the likelihood of diverging paths of prosecution.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Paul Steffas on 3/31/21 but did not result in election.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart at 571-272-4822 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



3/31/21